OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 26, 1958. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm the report of the Referee to whom the issues were referred for hearing and report and the respondent cross-moves to confirm in part and disaffirm in part.
The Referee found the respondent guilty of soliciting and agreeing “to accept sexual favors of” a female, in consideration for which the respondent represented to her that the exercise of his duties as a Judge of the Family Court of *146Suffolk County would be influenced in her favor. A second charge of misconduct was not sustained by the Referee.
After reviewing all of the evidence we are in agreement with the findings of the Referee. The respondent is guilty of the above-mentioned misconduct. The petitioner’s motion to confirm the report is granted and the respondent’s cross motion to confirm in part and disaffirm in part is denied to the extent indicated herein.
In determining an appropriate measure of discipline we are mindful of the fact that the respondent resigned from the Bench and has suffered great humiliation. However, the respondent misused his trust as a public official.
Accordingly, the respondent should be and he hereby is suspended from the practice of law for a period of two years, commencing March 16, 1981, and until the further order of this court.
Mollen, P. J., Hopkins, Damiani, Mangano and Gulotta, JJ., concur.